FILED
                            UNITED STATES DISTRICT COURT                             OCT. 12, 2021
                            FOR THE DISTRICT OF COLUMBIA                       Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
SHAUN RUSHING,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 21-01904 (UNA)
                                                     )
STATE OF MICHIGAN,                                   )
                                                     )
                       Defendant.                    )

                                    MEMORANDUM OPINION

       The Court has reviewed the Plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment for

the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claims being asserted such that they can prepare a

responsive answer, prepare an adequate defense, and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The Plaintiff, also known as Alexis Legree, allegedly was charged with a crime and

apparently a State court convicted him and imposed a sentence. The State appellate courts did not

overturn the conviction, and plaintiff’s public defender failed to argue that certain evidence be

                                                 1
introduced. For these acts, plaintiff demands an award of $110 trillion from each of four

defendants.

        As drafted, plaintiff’s pro se complaint fails to comply with the minimal pleading standard

set forth in Rule 8(a). There are far too few facts alleged to state a viable legal claim, and certainly

too few facts to show an entitlement to an award of $440 trillion. Therefore, the Court will dismiss

the complaint without prejudice and will grant the application to proceed in forma pauperis. An

Order consistent with this Memorandum Opinion is issued separately.

                                                ______________________
DATE: October 12, 2021                          CARL J. NICHOLS
                                                United States District Judge




                                                   2